ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition under Rule 28(b), Rules on Lawyers Professional Responsibility, for transfer to disability inactive status, without further proceedings, of respondent Stanley Mount Kenny. The petition for transfer to disability inactive status is based on an order of the Kansas Supreme Court, filed on March 24, 2011, finding that Kenny “is suffering from a disability by reason of mental or physical infirmity or illness which makes it impossible for him to adequately defend himself’ in three disciplinary actions then pending against him in Kansas and transferring him to disability inactive status in Kansas. In re Kenny, Bar Docket No. 17964, Order at 1 (Kan. Mar. 24, 2011).
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Stanley Mount Kenny is placed on disability inactive status.
IT IS FURTHER ORDERED that the Director of the Office of Lawyers Professional Responsibility shall serve the petition for transfer to disability inactive status and a copy of this order upon respondent by publication in both Minnesota and Kansas.
BY THE COURT:
/s/Alan C. Page Associate Justice